Citation Nr: 0418165	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  03-14 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to a schedular and/or extraschedular rating 
in excess of 50 percent for post-traumatic stress disorder.  

2.  Entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Lawrence D. Levin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in April 
2002 by the Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (ROIC) in Philadelphia, 
Pennsylvania, denying entitlement to a rating in excess of 50 
percent for post-traumatic stress disorder (PTSD) and a total 
disability rating for compensation purposes based on 
individual unemployability.  In connection with his claims, 
the veteran was afforded a videoconference hearing before the 
Board in April 2004, a transcript of which is of record.

Pursuant to the veteran's motion, this matter has been 
advanced on the Board's docket for expedited review under the 
provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.9000(c) (2003).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


REMAND

Allegations are advanced by and on behalf of the veteran, in 
part, that findings of a VA psychiatrist on a March 2002 
examination were contradictory in that a diagnosis of mild 
PTSD was offered and yet a score of 50 on the Global 
Assessment of Functioning (GAF) Scale was assigned.  In 
addition, the Board notes that a diagnosis of depression, not 
otherwise specified, was also entered at that time, but it is 
unknown whether depression is part and parcel of the 
veteran's PTSD or adjunct thereto.  Additionally, it cannot 
be ascertained from the record whether the GAF scale score 
assigned was based exclusively on the veteran's PTSD or both 
diagnosed entities.  

Similarly, Eric W. Fine, M.D., whom the veteran consulted in 
May 2003, offered diagnoses of severe PTSD and a recurrent 
major depressive disorder, and a GAF score of 41.  Dr. Fine 
did not specify what relationship, if any, existed between 
major depression and PTSD, and he did not indicate whether 
the GAF score was based solely on the veteran's PTSD.  Based 
on the foregoing, further medical input is warranted.  

Additional actions by the ROIC are needed to retrieve VA 
treatment records, reports of treatment at a Vet Center in 
Philadelphia, and records from the Social Security 
Administration (SSA).  While records of VA treatment through 
December 2003 have been obtained, the veteran recently 
testified that he was receiving monthly psychiatric treatment 
at the VA Medical Center (VAMC) on Woodlawn Avenue.  As no 
records relating to counseling received at the Vet Center, or 
post December 2003 VAMC records are on file further 
development is in order.  

With respect the SSA records, the file reflects that an SSA 
Administrative Law Judge determined in April 1995 that the 
veteran was disabled in part due to depression.  Although 
monetary benefits were not paid because the appellant was 
ineligible on the basis of inadequate units of coverage the 
medical records utilized by the SSA in finding the veteran 
disabled should be secured.  

Clarification is likewise necessary as to the significance of 
two documents received by the ROIC on January 24, 2002.  In 
this regard, in a December 2001 rating decision, the ROIC 
granted entitlement to service connection for PTSD, based on 
his December 1998 claim to reopen.  The December 1998 claim 
had initially been denied in a September 2000 action.  A 50 
percent rating was assigned in December 2001, effective from 
December 1998.  

Significantly, the veteran appealed the September 2000 denial 
in October 2000.  Following notice in January 2002 of the 
grant of service connection for PTSD, he submitted a 
statement on January 24, 2002, indicating that he was 
satisfied with the December 2001 decision and that he wished 
to open a claim for an increased rating for PTSD.  Whether 
the veteran's hand written document was limited to expressing 
satisfaction with the grant of service connection for PTSD 
and not the rating assigned has not been addressed to date by 
the ROIC.  Indeed, no consideration has been afforded to 
whether the representative's January 24, 2002, letter 
constitutes a notice of disagreement to the rating assigned 
for PTSD in the December 2001 decision.  If a notice of 
disagreement was timely submitted following the December 2001 
rating, then consideration of this claim under Fenderson v. 
West, 12 Vet. App. 119 (1999), is necessary.  

Lastly, it is evident that compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000), and its implementing 
regulations, has not been achieved in this instance.  
Corrective actions are thus required.  In this regard, the 
record indicates that no attempt whatsoever was made to 
advise the veteran prior to the December 2001 adjudication of 
the evidence and information required to substantiate his 
claim to reopen for service connection for PTSD, or the 
division of responsibility between VA and the appellant with 
respect to the retrieval of Federal and/or non-Federal 
records.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(c) 
(2003); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  While 
the grant of service connection obviates the problem with the 
service connection claim, the February 2002 "VCAA letter" 
sent to the veteran fails to meet the standards set forth in 
Charles or Quartuccio.  Indeed, the letter asks for evidence 
pertaining to the veteran's receipt of postservice medical 
care for frostbite and hearing loss.  Clearly postservice 
treatment for frostbite and hearing loss have little to do 
with the rating which should be assigned for PTSD.  In light 
of this fact, the ROIC must now address whether VA's issuance 
of complete and fully informative VCAA notice outside the 
chronological sequence set forth by applicable statute and 
regulation is prejudicial to the veteran.  

Accordingly, this matter is REMANDED to the ROIC for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), the ROIC must 
notify the veteran what information and 
evidence are still needed to substantiate 
his claims for a schedular or 
extraschedular rating in excess of 50 
percent for PTSD and for a TDIU.  The 
veteran must also be notified of what 
portion of any necessary evidence VA will 
secure, and what portion he himself must 
submit.  The ROIC should advise the 
veteran to submit all pertinent evidence 
not already on file that is held in his 
possession.  If requested, VA will assist 
him in obtaining records of treatment 
from private medical professionals, or 
other evidence, provided that he provides 
sufficient identifying information and 
written authorization.  Finally, the ROIC 
must address the question of whether the 
veteran has been prejudiced by VA's 
issuance of this notice outside the 
chronological sequence set forth in the 
above-cited statutes and regulation.

2.  The ROIC should obtain any and all VA 
treatment records pertaining to care for 
a psychiatric disorder at the VA Medical 
Center in Philadelphia, Pennsylvania, or 
any affiliated satellite clinic, from 
December 2003 to the present.  Once 
obtained, such records must be made a 
part of the veteran's claims folder.

3.  The ROIC must obtain any and all 
records of counseling or other care 
received at a Vet Center in Philadelphia 
from 1998 to the present.  Once obtained, 
such records must be made a part of the 
veteran's claims folder.   

4.  The ROIC must obtain from the Social 
Security Administration any and all 
medical and administrative records 
utilized in April 1995 in determining 
that the veteran was disabled under the 
Social Security Act.  Once obtained, such 
records must be made a part of the 
veteran's claims folder. 

5.  Thereafter, the veteran is to be 
afforded a VA psychiatric examination to 
evaluate the nature and severity of his 
PTSD, any related disorders, and to 
ascertain the impact of any service-
connected psychiatric disability on his 
employability.  The claims folders in 
their entirety must be made available to 
the examiner for review.  The examination 
is to include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive mental status 
examination and all diagnostic testing 
necessary to determine the full extent of 
all disability present.  All applicable 
diagnoses must be fully set forth.  

The examiner must offer a professional 
opinion, with supporting rationale, as to 
the following:

(a)  Is it at least as likely 
as not that any currently or 
previously diagnosed entity, 
such as major depression or 
depression, is part and parcel 
of the veteran's service-
connected PTSD or is adjunct or 
secondary thereto?

(b)  What GAF Scale score is 
assignable, based exclusively 
on the degree of impairment 
resulting from veteran's PTSD 
and any disorder(s) which are 
part and parcel thereof?  What 
is the significance of such 
score?  If such a score cannot 
be provided, the reason why 
must be explained in full.

(c)  Is it at least as likely 
as not that the veteran's PTSD 
and any disorder that is part 
and parcel thereof results in a 
marked interference with his 
employment.  Does his PTSD and 
any disorder that is part and 
parcel thereof totally preclude 
the performance of 
substantially gainful 
employment?

Use by the examiner of the "at 
least as likely as not" 
language in responding is 
required.

6.  Following the completion of the 
foregoing actions, the ROIC must review 
the examination report.  If the report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
report to the examiner for any and all 
needed action.  
7.  The ROIC should determine on what 
date the veteran filed his claim for a 
rating in excess of 50 percent for PTSD.  
In so doing, the ROIC must ascertain 
whether correspondence submitted in 
January 2002 by the representative 
constitutes a notice of disagreement with 
the PTSD rating assigned in December 
2001.  Notice should be provided to the 
veteran and his attorney as to the 
foregoing actions and they should then be 
afforded a reasonable period in which to 
respond.  
8.  Lastly, the ROIC must readjudicate 
the merits of the claim of entitlement to 
a schedular and/or extraschedular rating 
in excess of 50 percent for PTSD, and for 
a TDIU, based on all the evidence of 
record and all governing legal authority, 
including the VCAA, its implementing 
regulations, and the opinions of Federal 
courts interpreting such body of law.  
If extraschedular entitlement is found, 
referral of the case to VA's Under 
Secretary for Benefits or the Director of 
the Compensation and Pension Service for 
action under 38 C.F.R. §§ 3.321, 4.16 
(2003), as appropriate, is required.  
If the benefit sought on appeal remains 
denied, the veteran and his attorney must 
be provided with a supplemental statement 
of the case, which must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the ROIC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to preserve the veteran's due 
process rights and to obtain additional procedural and 
evidentiary development.  No inference should be drawn 
regarding the final disposition of the claims in question as 
a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





